Citation Nr: 1016262	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-12 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to 
October 1959, from August 1960 to June 1969, and from March 
1975 to June 1976.

In a December 1996 rating decision, the RO, in pertinent 
part, denied the Veteran's original claim of entitlement to 
service connection for hepatitis C as not well grounded.  
 
This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal of an April 2005 Decision Review 
Officer (DRO) decision issued in May 2005, in which the DRO 
reopened the Veteran's previously-denied claim of entitlement 
to service connection for hepatitis C and denied the claim on 
the merits.  The Veteran perfected an appeal of this 
determination to the Board.

Although the DRO reopened the Veteran's claim in the April 
2005 rating action, on appeal, it confirmed the earlier 
denial of service connection for hepatitis C.  As such, the 
Board finds that the Veteran is seeking service connection 
for the same disability (hepatitis C) as that for which 
service connection was denied in December 1996.  Thus, new 
and material evidence is required to reopen the previously-
denied claim for service connection for hepatitis C.  As the 
Board must first decide whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection before it can address this matter on the merits, 
the Board has characterized the issues on appeal as to this 
matter as encompassing the two issues listed on the title 
page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

In November 2005, the Veteran, accompanied by his spouse, 
testified during a DRO hearing at the RO; a copy of the 
transcript is in the record.

In July 2006, the Veteran testified during a videoconference 
hearing conducted by the undersigned Veterans Law Judge at 
the RO; a transcript of this hearing is associated with the 
record.

In July 2007, the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional notice and development.  The appeal now is before 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  An unappealed December 1996 rating decision denied the 
Veteran's original claim of entitlement to service connection 
for hepatitis C.  

2.  Some of the evidence received since the December 1996 
rating decision is neither cumulative nor redundant of other 
evidence of record and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
hepatitis C.

3.  A persuasive and competent medical opinion links the 
Veteran's current hepatitis C to in-service air gun 
inoculations received during service.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision, denying a claim of 
entitlement to service connection for hepatitis C, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.1103 (2009).  

2.  As evidence received since the December 1996 rating 
decision, is new and material, the criteria for reopening the 
claim for service connection for hepatitis C, are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for hepatitis C are 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Given the Board's favorable disposition of the Veteran's 
petition to reopen a previously-denied claim for service 
connection for hepatitis C and the claim for service 
connection for hepatitis C, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the appeal have been accomplished.

II. Petition to Reopen

In December 1996, service connection was denied for hepatitis 
C, noting that service treatment records did not show 
treatment for, or a diagnosis of, hepatitis C in service and 
there was no medical evidence linking the Veteran's hepatitis 
C to service.  Therefore, the RO found that the claim was not 
well grounded.  This rating decision is final as to the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103. 

Here, the Veteran petitioned to reopen the previously denied 
claim for service connection for hepatitis C in January 2005.

Regarding petitions to reopen filed after August 29, 2001, 
38 C.F.R. § 3.156(a) defines new and material evidence as 
evidence not previously submitted to agency decisionmakers 
that, by itself or when considered with previous evidence of 
record, related to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was issued in December 
1996.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Thus, for evidence in this case to be considered new and 
material, the Veteran must submit evidence showing that his 
hepatitis C can be linked to active duty.

As the new evidence now includes lay statements and testimony 
given by Veteran asserting that he acquired hepatitis C from 
air gun inoculations that he received during service and a 
November 2009 opinion, in which an independent medical 
examiner (IME) opined that "it is highly likely that the 
[V]eteran acquired" hepatitis C between the 1950s and the 
1970s, encompassing the time of his military service.  The 
Board finds this evidence provides a reasonable possibility 
of substantiating the claim as it bears directly and 
substantially upon the specific matter under consideration.  
Accordingly, the Board concludes that the criteria for 
reopening the service connection claim for hepatitis C are 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board finds that service connection for 
hepatitis C is warranted.  

Service treatment records reflect that the Veteran received 
in-service inoculations including vaccination against 
smallpox, triple typhoid vaccine, tetanus toxoid, typhus 
vaccine, cholera vaccine, yellow fever vaccine, and influenza 
vaccination.  Dates of inoculations include: January 1958, 
August 1959, September 1966, October 1968, April 1969, July 
1969, November 1969, June 1970, April 1972, May 1973, and 
November 1973.

October 1984 private hospital records reveal that the Veteran 
was admitted for a urinary infection with high fever, 
headache, and general malaise, and that a hepatitis antigen 
screen was negative.

Subsequently, the Veteran was found to be positive for 
hepatitis C in 1995.  His hepatitis C progressed to end-stage 
liver disease, and the Veteran had a liver transplant in June 
2005.

During an October 1996 VA examination, the Veteran reported a 
history of hepatitis C, denied any prior blood transfusion, 
intravenous drug use or homosexual or other sexual risks.  He 
was assessed as having a one-year history of a hepatitis C 
diagnosis, status post Interferon treatment with poor 
response.  With respect to whether hepatitis C was related to 
service, the VA examiner stated that it was difficult to 
assess, that the Veteran had had no overt blood transfusions 
or any other risks, that hepatitis C transmission was unclear 
at that point, and that he may have had it all along for many 
years.

In a November 2005 statement, the Veteran's hepatologist, Dr. 
A. A., indicated that it was unclear how the Veteran 
developed his hepatitis C as he had had no risk factors.  Dr. 
A. A. noted that the Veteran went to boot camp in 1955, at 
which time the Veteran reported receiving "air injections" 
without the corpsman properly sterilizing the injection gun 
between patients.  Dr. A. A. added that, certainly, this was 
a very common way of contracting hepatitis C, but Dr. A. A. 
found no etiology.  In summary, Dr. A. A. stated that 
hepatitis C might have been contracted during boot camp, but 
that, obviously, given the lack of records, it would be 
impossible to completely determine this for certain.

In various statements and during his hearing testimony, the 
Veteran has contended that he has no memory of ever having 
any blood transfusion.  He denied ever using drugs either 
during military service or out of the military.  He also 
denied a family history of hepatitis C.  The Veteran 
testified that he has always been monogamous during his 
marriages, including his current marriage of 30 years, and 
that neither his current, nor his former, spouse has 
hepatitis C.  He indicated that he was given immunizations by 
air-gun injections while in the military.  During the 
videoconference hearing, the Veteran's representative 
indicated that a VA study dated in 1998 revealed that 
veterans had an infection rate of about five to six times 
greater than the general population.  Moreover, in a June 
2004 FAST Letter (FL 04-13, June 29, 2004), VA stated that, 
if an air gun is used for inoculations, and the sterilization 
process of that air gun is not followed, and a large number 
of people are inoculated, as you go from one person to the 
next and the next, then it is possible that you can have a 
biological contamination as relates to hepatitis C.

In a November 2009 statement, an IME indicated that, the 
Veteran served in the military, during three time periods 
between 1955 and 1976, and received numerous vaccinations, at 
least some by air-gun injection; that he was diagnosed with 
hepatitis C in 1995; and that, prior to that time, he denied 
any behaviors, exposures, or risks that would transmit 
hepatitis C.  Several febrile symptomatic episodes are 
reported in the record, and one is described in 1984 that was 
not clinically consistent with acute hepatitis.  At the time, 
the presence of hepatitis C infection could not be 
specifically diagnosed due to lack of an appropriate specific 
assay.  Therefore, the exact date of hepatitis C infection is 
impossible to determine, although acquisition of the 
infection in the 1950s or 1960s would fit with the history of 
progression to end-stage liver disease in the 2000s.  The IME 
added that the transmission of hepatitis B via air-gun 
injections has been well documented in the medical 
literature.  Transmission of hepatitis C has not been, never 
been, clearly documented to be related to use of such 
devices, although the VA's own Medical Service stated in 2004 
that transmission of hepatitis C in this way was 
"biologically plausible."  The IME agrees with this 
statement.  Therefore given the information available to him, 
the IME believes that "it is highly likely that the 
[V]eteran acquired [h]epatitis C between the 1950's and 
1970's, encompassing the time of his military service, and 
given the absence of any other know[n] risk exposures or 
events it is as likely as not that this exposure was due to 
the use of jet gun injections."

The Board acknowledges that the October 1996 VA examiner 
opined that hepatitis C transmission was unclear and that the 
Veteran may have had it all along for many years.  However, 
in this case, the Board accords greater probative weight to 
the opinion given by the November 2009 IME, who is a 
specialist in hepatology.  Unlike the October 1996 VA 
examiner, the November 2009 specialist reviewed the Veteran's 
claims file, including the October 1996 VA examination report 
and the voluminous private medical records.  Therefore, the 
most probative opinion of record linking the Veteran's 
hepatitis C to in-service inoculations was provided by the 
IME in November 2009, who did opine that it is highly likely 
that the [V]eteran acquired [h]epatitis C between the 1950's 
and 1970's, encompassing the time of his military service, 
and given the absence of any other know[n] risk exposures or 
events it is as likely as not that this exposure was due to 
the use of jet gun injections."  In light of this opinion, 
the Board finds that the Veteran's hepatitis C is most likely 
related to active duty in the Navy, as the Veteran's exposure 
to this disease was likely when he was inoculated during 
service and he is competent to describe his symptoms and 
conditions of service.

Considering the totality of the evidence, to include the 
Veteran's credible assertions of in-service exposure to 
hepatitis C through the use of jet gun injections and the 
diagnosis of hepatitis C in the 1990s, and, affording him the 
benefit of the doubt on the question of in-service injury and 
medical nexus, the Board concludes that the criteria for 
service connection for hepatitis C are met.


ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for hepatitis C has been received, to this 
limited extent, the appeal is granted.

Service connection for chronic hepatitis C is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


